internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi -- plr-164146-02 date may number release date index numbers legend taxpayer partnership general_partner corporation lender limited_partner agency state a b c plr-164146-02 d e f g h i j k l m n dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of the taxpayer involving sec_42 of the internal_revenue_code the relevant facts and representations are set forth below facts the taxpayer is a state limited_partnership the taxpayer’s general_partner is a for-profit wholly-owned state subsidiary of corporation general_partner owns a a percent interest in the taxpayer and limited_partner owns the remaining b percent interest in the taxpayer new limited partners may invest in the taxpayer the partnership received a dollar_figured carryover allocation under sec_42 for 70-percent present_value credits percent credits on c from agency under sec_42 with a reasonably expected basis of dollar_figuree under sec_42 for a building located in a state qualified_census_tract the building is one of two condominium units condominium a contains commercial space and condominium b which is the building for purposes of sec_42 consists of f units the taxpayer represents that the partnership placed condominium b in service on g the taxpayer represents that after condominium b was placed_in_service the partnership incurred approximately dollar_figureh in rehabilitation_expenditures during i in an plr-164146-02 amount that met or exceeded the minimum expenditures required by sec_42 the rehabilitation_expenditures were financed by lender by means of a modification of the construction loan the taxpayer will acquire condominium b and the property attributable to the rehabilitation_expenditures the rehabilitated property before the partnership places the rehabilitation_expenditures in service after the closing date the taxpayer anticipates that it will incur approximately dollar_figuren in rehabilitation_expenditures the taxpayer represents that the total cost for rehabilitation will not exceed dollar_figurem the taxpayer further represents that these rehabilitation_expenditures will not be included in the calculation of the eligible_basis of condominium b the taxpayer will finance at least percent of the purchase_price of the rehabilitated property with the proceeds of state tax-exempt volume_cap exempt facility bonds issued by agency or other instrumentatility of state the bonds with a face_amount of not less than dollar_figurel the contract for sale the bonds and conduit loan documents will refer to or incorporate a certification by the partnership of the amount of rehabilitation_expenditures incurred by it and will expressly attribute the use of the proceeds of the bonds to the rehabilitation_expenditures under sec_42 the sources of the remaining amount of the purchase_price for the acquisition of condominium b will be the assumption of the partnership’s outstanding debt plus other available amounts the taxpayer represents that the issuance of the bonds and the conduit loan to the taxpayer are independent of the allocation of percent credits by the agency to the partnership and the transactions are not conditioned upon or other related to one another pursuant to sec_42 the taxpayer plans to place the total rehabilitation_expenditures in service on or about j according to the taxpayer the 24-month look-back period for the rehabilitation_expenditures will extend back to on or about k the taxpayer has requested the following rulings the expenses_incurred and deemed to be incurred by the taxpayer for purposes of sec_42 in connection with the rehabilitation of condominium b will constitute a separate new_building within the meaning of sec_42 provided the taxpayer chooses a 24-month period pursuant to sec_42 which begins before the closing date and which ends after such date for purposes of sec_42 the rehabilitation_expenditures are considered placed_in_service as a separate new_building on the last day of the 24-month period chosen by the taxpayer to aggregate its rehabilitation expenses that portion of the purchase_price of condominium b financed with the proceeds of the bonds and paid_by the taxpayer on the closing date shall for purposes of sec_42 be attributed to the aggregate rehabilitation_expenditures determined pursuant to sec_42 and a the taxpayer is entitled to claim percent low-income_housing tax_credits pursuant to sec_42 with respect to sec_42 rehabilitation_expenditures where the bonds will be issued to finance the rehabilitation portion of the purchase_price to acquire condominium b and by virtue of its acquisition of condominium b the taxpayer pursuant to sec_42 may claim percent credits for the remaining credit_period plr-164146-02 law and analysis sec_42 provides a tax_credit for investment in low-income_housing buildings placed_in_service after date for any taxable_year in a 10-year credit_period the amount of credit is equal to the applicable_percentage of the qualified_basis of each qualified_low-income_building in the case of any qualified_low-income_building placed_in_service by the taxpayer after sec_42 provides in part that the term applicable_percentage means the appropriate percentage prescribed by the secretary for the month applicable under sec_42 or ii sec_42 provides that the percentages prescribed by the secretary for any month shall be percentages that will yield over a 10-year period amounts of credit that have a present_value equal to i percent of the qualified_basis of new buildings that are not federally_subsidized for the taxable_year 70-percent present_value credit and ii percent of the qualified_basis of existing buildings and of any new buildings that are federally_subsidized for the taxable_year 30-percent present_value credit sec_42 provides that the qualified_basis of any qualified_low-income_building for any taxable_year is an amount equal to the applicable_fraction defined in sec_42 of the eligible_basis of such building in general under sec_42 the eligible_basis of a new_building is its adjusted_basis as of the close of the first taxable_year of the credit_period sec_42 provides that rehabilitation_expenditures paid_or_incurred by the taxpayer with respect to any building are treated for purposes of sec_42 as a separate new_building sec_42 provides that the term rehabilitation_expenditures means amounts chargeable to capital_account and incurred for property or additions or improvements to property of a character subject_to the allowance for depreciation in connection with the rehabilitation of a building however under sec_42 such term does not include the cost of acquiring any building or interest therein under sec_42 rehabilitation_expenditures with respect to any building may be treated as a separate new_building only if i the expenditures are allocable to one or more low-income units or substantially benefit such units and ii the amount of such expenditures during any 24-month period meets the greater of the following requirements i the amount is not less than percent of the adjusted_basis of the building or ii the qualified_basis attributable to such amount when divided by the low-income units in the building is dollar_figure or more sec_42 provides that for purposes of applying sec_42 with respect to expenditures which are treated as a separate building by reason of sec_42 such plr-164146-02 expenditures are treated as placed_in_service at the close of the 24-month period referred to in sec_42 the taxpayer has requested rulings on whether the rehabilitation_expenditures paid_or_incurred by the partnership and the taxpayer qualify as a separate new_building under sec_42 question and answer in revrul_91_38 1991_2_cb_3 addresses a situation in which a taxpayer purchases a building before the prior owner placed_in_service rehabilitation_expenditures that qualified under sec_42 that the owner paid_or_incurred for the building because the taxpayer acquired the property attributable to the rehabilitation_expenditures before such property was placed_in_service the taxpayer is treated as having paid_or_incurred the rehabilitation_expenditures to the extent of the lesser_of the rehabilitation_expenditures paid_or_incurred before the acquisition or the taxpayer’s cost or other basis attributable to the rehabilitation_expenditures when the taxpayer places the rehabilitated property in service that property’s original_use is considered to begin with the taxpayer in addition question and answer in revrul_91_38 demonstrates that a taxpayer who purchases a building before the prior owner places in service the rehabilitation_expenditures may also incur its own rehabilitation_expenditures for purposes of sec_42 in the instant case because the taxpayer will purchase condominium b and the rehabilitated property before the partnership places the rehabilitation_expenditures in service the taxpayer is treated as having paid_or_incurred such expenditures to the extent of the lesser_of the rehabilitation_expenditures paid_or_incurred before the acquisition or the taxpayer’s cost or other basis attributable to the rehabilitation_expenditures as the taxpayer represents that the expenditures meet or exceed the minimum expenditures requirements under sec_42 and the taxpayer not the partnership will place those expenditures in service the rehabilitated property will be a treated as new_building under sec_42 after g during i the partnership rehabilitated the building the placed-in-service date for rehabilitation_expenditures treated as a new_building under sec_42 is based on the 24-month period a taxpayer chooses to aggregate its rehabilitation_expenditures under sec_42 the 24-month period chosen by the taxpayer under sec_42 and a will start after g on or about k the taxpayer has chosen on or about j as the end of the 24-month period under sec_42 the taxpayer represents that the rehabilitation of condominium b as a separate new_building under sec_42 will not result in any double counting of expenses_incurred by the partnership in connection with the construction of condominium b accordingly once the taxpayer places the rehabilitated property in service on or about j the building will be a separate new_building under sec_42 the taxpayer also requests rulings as to whether the bonds are attributable to the rehabilitated property for the 30-percent present_value credit percent credit on the rehabilitated property under sec_42 plr-164146-02 sec_42 provides that the amount of credit determined under sec_42 for any taxable_year with respect to any building shall not exceed the housing_credit_dollar_amount allocated to such building under sec_42 sec_42 provides that sec_42 shall not apply to the portion of any credit allowable under sec_42 that is attributable to eligible_basis financed by any obligation the interest on which is exempt from tax under sec_103 if such obligation is taken into account under sec_146 and principal payments on such financing are applied within a reasonable period to redeem obligations the proceeds of which were used to provide such financing sec_42 provides that for purposes of sec_42 if percent or more of the aggregate basis of any building and the land on which the building is located is financed by an obligation exempt from tax under sec_103 sec_42 shall not apply to any portion of the credit allowable under sec_42 with respect to such building in order to satisfy sec_42 sec_50 percent or more of the aggregate basis of any building and the land on which the building is located must be financed by an obligation exempt from tax under sec_103 we believe that the 50-percent test under sec_42 is calculated based upon the aggregate basis of all residential_rental_property financed by the proceeds of tax-exempt_bonds for example in the case of an acquisition of an existing_building and rehabilitation using a common plan of financing the 50-percent test is calculated on the aggregate cost of the existing_building and rehabilitation in comparison the taxpayer’s acquisition of condominium b relate to costs previously allocated sec_42 credits under sec_42 by agency on c consequently for purposes of sec_42 the bonds are attributable solely to the rehabilitated property the taxpayer represents that the face amounts of the bonds to be issued for the rehabilitated property will not be less than dollar_figurel the taxpayer has represented that it will treat approximately dollar_figureh incurred by the partnership for the rehabilitation as rehabilitation_expenditures under sec_42 the taxpayer further represents that the total cost of the rehabilitated property will not exceed dollar_figurem based on the taxpayer’s representations the amount of the bonds will be greater than percent of all the costs and therefore satisfy the requirements under sec_42 the final ruling requested involves whether the taxpayer is entitled to claim the percent credit on condominium b by virtue of sec_42 which treats the purchaser of a sec_42 project as stepping into the shoes of the seller’s allowable credits sec_42 generally provides that in the case of a building described in sec_42 or interest therein that is acquired by the taxpayer i sec_42 does not apply but ii the credit allowable by reason of sec_42 to the taxpayer for any period after the acquisition is equal to the amount of credit which would have been allowable plr-164146-02 under sec_42 for such period to the prior owner referred to in sec_42 had such owner not disposed of the building sec_42 provides that a building is described in sec_42 if i a credit was allowed by reason of sec_42 to any prior owner of such building and ii the taxpayer acquired the building before the end of the compliance_period for the building with respect to such prior owner determined without regard to any disposition by such prior owner sec_42 provides that except as otherwise provided in sec_42 a new_building shall be treated as federally_subsidized for any taxable_year if at any time during such taxable_year or any prior taxable_year there is or was outstanding any obligation the interest of which is exempt from tax under sec_103 or any below market federal loan the proceeds of which are or were used directly or indirectly with respect to such building or the operation thereof while taxpayer is stepping into the shoes of the partnership’s percent credit it is also using tax-exempt_bond financing the proceeds of which will be used indirectly for condominium b because sec_42 applies at any time during the compliance_period the taxpayer is subject_to its provisions for the allowable years of the credit_period for condominium b accordingly based solely on the above representations of facts and law as set forth above we rule that the rehabilitated property may be treated a separate new_building under sec_42 the bonds are solely attributable to the rehabilitated property for purposes of satisfying the requirements of sec_42 and pursuant to sec_42 condominium b shall be treated as federally_subsidized for the taxpayer’s allowable 30-percent present_value credits for condominium b under sec_42 no opinion is expressed or implied regarding the application of any other provisions of the code or regulations further no opinion is expressed or implied on the calculation of the eligible bases of condominium b and the rehabilitated property this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-164146-02 in accordance with the power_of_attorney on file this letter is being sent to you as taxpayer's authorized legal representatives also a copy of this letter is being sent to the taxpayer sincerely yours susan j reaman chief branch office of associate chief_counsel passthroughs and special industries enclosures copy copy of letter cc
